Case 1:19-cr-00111-JAO Document 27 Filed 08/20/19 Pagelof1 PagelD#: 97

CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev 07/17)

 

 

 

 

 

 

1 CIR/DIST/DIV CODE 2 PERSON REPRESENTED VOUCHER NUMBER
HIXHO Michelet Louis
3_MAG DKT/DEF NUMBER 4 DIST DKI DEF NUMBER 5 APPEALS DKT (DEF NUMBER 6 OTHER DKT NUMBER
MJ 19-00036 KJM
7 IN CASE/MATTER OF (Case Name) 8 PAYMENT CATEGORY 9 TYPE PERSON REPRESENTED 10 REPRESENTATION TYPE
lM Felony DO Petty Offense M Adult Defendant O Appellant (See Instructions)
USA v. Michelet Louis O Misdemeanor O Other OO Juvenile Defendant [ Appellee CC
. DO Appeal O Other

 

 

11 OFFENSE(S) CHARGED (Cite US Code, Title & Section) Jf more than one offense, list (up to frve) major offenses charged, according to severity of offense.
18:875C.F — CT 1: INTERSTATE COMMUNICATIONS - THREATS; 18:875(c), 3261; CT 2: THREAT BY TELEPHONE, 18:844(e), 3261

 

12 ATTORNEY'S NAME (First Name, M_I., Last Name, including any suffix),
AND MAILING ADDRESS

Harlan Y. Kimura, Esq. #3321
Central Pacific Plaza
220 South King St., Suite 1660

Honolulu, Hawaii 96813
Telephone Number : (808) 521-41 34

 

 

14 NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)

 

13 COURT ORDER
O O Appointing Counsel O C Co-Counsel
OF Subs For Federal Defender O R Subs For Retained Attomey
@ P Subs For Panel Attomey OY Standby Counsel

Prior Attomey’s Randall Hironaka

Appointment Dates: 7731120TF
OO Because the above-named person represented has testified under oath or has otherwise
satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does
not wish to waive counsel, and because the interests of justice so require, the attomey whose
name appears in Item 12 is appointed.fo represent tris persopgin this case, OR

 

   

e or By Order of the Court

8/20/2019

Date of Order Nunc Pro Tunc Date
Repayment or partial repayment ordered from the person represented for this service at time
appointment O YES QJ NO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLAIM FOR SERVICES AND EXPENSES FOR COURT USE ONLY
CATEGORIES (Attach itemization of services with dates) chomp AMOUNT MDIUSTED DUSTED. Avie
CLAIMED HOURS AMOUNT
15 |a_ Arraignment and/or Plea 000 0.00
b_Bail and Detention Hearings 000 0.00
c Motion Hearings 000 0.00
¢ d Trial 000 0.00
= |e Sentencing Hearings 000 0.00
Y | £ Revocation Hearings 000 0.00
™ | g_ Appeals Court 000 0.00
h Other (Specify on additional sheets) 000 000
(RATE PER HOUR =$ ) TOTALS: 0.00 000 0.00 0.00
16 |a_ Interviews and Conferences 000 0.00
+ Lb_Obtaining and reviewing records 000 0.00
& c Legal research and brief writing 000 0.00
s d Travel time 000 0.00
S| e Investigative and other work (Specify on additional sheets) 000 0.00
© (RATE PER HOUR = $ dee OTALS: 0.00 000 0.00 0.00
17__| Travel Expenses (lodging, parking, meals, mileage, etc.)
18 | Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED): ooo| 0.00
19 CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE 20 APPOINTMENT TERMINATION DATE 21 CASE DISPOSITION
IF OTHER THAN CASE COMPLETION
FROM: TO:
22 CLAIM STATUS O Final Payment O Interim Payment Number O Supplemental Payment

Have you previously applied to the court for compensation and/or reimbursement for this case? OO YES O NO If yes, were youpaid? O YES ONO
Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this

 

 

 

 

 

 

 

 

 

 

Tfepresentation? O| YES O NO If yes, give details on additional sheets

I swear or affirm the truth or correctness of the above statements.

Signature of Attomey Date

APPROVED FOR PAYMENT — COURT USE ONLY
23 IN COURT COMP 24 OUT OF COURT COMP | 25 TRAVEL EXPENSES 26 OTHER EXPENSES $000 AMT APPR /CERT
28 SIGNATURE OF THE PRESIDING JUDGE DATE 28a JUDGE CODE
29 IN COURT COMP 30 OUT OF COURT COMP | 31 TRAVEL EXPENSES 32 OTHER EXPENSES % TOTAL AMT APPROVED
0.00

34 SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved | DATE 34a JUDGE CODE

in excess of the statutory threshold amount.

 

 

 

 
